Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
In the response filed 01/05/2022, the following occurred:  No claims were amended.  
Claims 1-31 were previously canceled.
Claims 32-51 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 32-51 are the inclusion of the limitation in the claims, a computer program product (CPP) comprising a program of instructions tangibly embodied on a computer readable medium wherein, when the instructions are executed on a processor, the processor causes migraine prediction model generation and application operations to be performed to generate an environmentally-responsive therapy prediction, the operations comprising: receive, via a first electronic message from a client device of a user, a first migraine event profile (MEP) comprising a first time corresponding to onset of a first migraine event of the user and a first location corresponding to a location of the user; generate and transmit to a weather server a weather retrieval message (WRM) comprising the first time data and the first location; generate, in response to receiving from the weather server a weather message comprising a first atmospheric pressure corresponding to the first time and the first location, a first weather-enriched MEP comprising the first MEP and the first atmospheric pressure; apply a medication recommendation model (MRM) to the first weather-enriched MEP to determine a recommended medication as a function of at least the first weather-enriched MEP and at least one historical outcome-enriched MEP, wherein each historical outcome-enriched MEP comprises a weather-enriched MEP corresponding to a historical migraine event, a corresponding recommended medication, and a corresponding indication whether the recommended medication was successful; generate and transmit to the client device a recommendation message 

The most remarkable prior art of record is as follows:
Pastuhov et al.:  U.S. Patent Application Publication U.S. 2018/0344238 A1
Tran:  U.S. Patent Application Publication U.S. 2013/0095459 A1
George et al.:  U.S. Patent Application Publication U.S. 2020/0121544 A1
Demestichas et al.:  U.S. Patent Application Publication U.S. 2018/0096107 A1
Schmidt et al.:  U.S. Patent Application Publication U.S. 2011/0184250 A1
Martin et al.:  WIPO Publication WO 2016/037055 A1
S. Mohan and A. Mukherjee, "MigraineCloud," SoutheastCon 2018, 2018, pp. 1-7, doi: 10.1109/SECON.2018.8478869.
Muoio, MobiHleathNews.com, Machine Learning App Migraine Alert Warns Patients Of Oncoming Episodes, October 30, 2017, http:// https://www.mobihealthnews.com/content/machine-learning-app-migraine-alert-warns-patients-oncoming-episodes


  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686